 

THE CHEFS’ WAREHOUSE, INC. 8-K [chef-8k_030515.htm]

Exhibit 10.3

 

 

THE CHEFS’ WAREHOUSE, INC.

RESTRICTED SHARE AWARD AGREEMENT

(Officers and Employees)

 

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the __________ day of ______, ____ (the “Grant Date”), between The
Chefs’ Warehouse, Inc., a Delaware corporation (together with its Subsidiaries,
the “Company”), and _______________ (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in The
Chefs’ Warehouse, Inc. 2011 Omnibus Equity Incentive Plan (the “Plan”).

 

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”); and

 

WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of restricted shares to the Grantee as provided
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.                  Grant of Restricted Shares.

 

(a)                The Company hereby grants to the Grantee an award (the
“Award”) of _____ shares of Common Stock of the Company (the “Shares” or the
“Restricted Shares”) on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan.

 

(b)               The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the restrictions shall
lapse in accordance with Sections 2 and 3 hereof.

 

2.                  Terms and Rights as a Stockholder.

 

(a)                Except as otherwise provided herein and subject to such other
exceptions as may be determined by the Committee in its discretion, the
“Restricted Period” shall expire with respect to the following percentages of
the Restricted Shares granted herein as set forth below:

 



Percentage of Restricted Shares Date ________, ____ ________, ____ ________,
____ ________, ____

 

 

 

 

(b)               The Grantee shall have all rights of a stockholder with
respect to the Restricted Shares, including the right to receive dividends and
the right to vote such Shares, subject to the following restrictions:

 

(i)                 the Grantee shall not be entitled to the removal of the
restricted legends or restricted account notices or to delivery of the stock
certificate (if any) for any Shares until the expiration of the Restricted
Period as to such Shares and the fulfillment of any other restrictive conditions
set forth herein;

 

(ii)               none of the Restricted Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of during
the Restricted Period as to such Shares and until the fulfillment of any other
restrictive conditions set forth herein; and

 

(iii)             except as otherwise determined by the Committee at or after
the grant of the Award hereunder, any Restricted Shares as to which the
applicable “Restricted Period” has not expired (or other restrictive conditions
have not been met) shall be forfeited, and all rights of the Grantee to such
Shares shall terminate, without further obligation on the part of the Company,
unless the Grantee remains in the continuous employment (or other
service-providing capacity) of the Company for the entire Restricted Period
applicable to such Shares.

 

(c)                 Notwithstanding the foregoing, the Restricted Period shall
automatically terminate as to all Restricted Shares awarded hereunder (as to
which such Restricted Period has not previously terminated) in the following
circumstances:

 

(i)                 upon the termination of the Grantee’s employment from the
Company which results from the Grantee’s death or Disability;

 

(ii)                immediately prior to a Change in Control; provided, that if
this Award is assumed in the Change in Control transaction under the terms set
forth in Section 13.3 of the Plan, the Restricted Period shall run according to
the schedule set forth in Section 2(a) hereof except that in the event of the
termination of the Grantee’s employment within one year following the Change in
Control, if the Grantee’s employment with the Company (or its successor) is
terminated by (A) the Grantee for Good Reason, or (B) the Company for any reason
other than for Cause, the Restricted Period shall terminate with respect to 100%
of the Shares.

 

Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Restricted Shares shall be
subject to the same restrictions, terms and conditions as such Restricted
Shares.

 

3.                  Termination of Restrictions. Following the termination of
the Restricted Period, and provided that all other restrictive conditions set
forth herein have been met, all restrictions set forth in this Agreement or in
the Plan relating to such portion or all, as applicable, of the Restricted
Shares shall lapse as to such portion or all, as applicable, of the Restricted
Shares, and a stock certificate for the appropriate number of Shares, free of
the restrictions and restrictive stock legend, shall, upon request, be delivered
to the Grantee or Grantee’s beneficiary or estate, as the case may be, pursuant
to the terms of this Agreement (or, in the case of book-entry Shares, such
restrictions and restricted stock legend shall be removed from the confirmation
and account statements delivered to the Grantee in book-entry form).

 

 

 

 



4.                  Delivery of Shares.

 

(a)                As of the date hereof, certificates representing the
Restricted Shares may be registered in the name of the Grantee and held by the
Company or transferred to a custodian appointed by the Company for the account
of the Grantee subject to the terms and conditions of the Plan and shall remain
in the custody of the Company or such custodian until their delivery to the
Grantee or Grantee’s beneficiary or estate as set forth in Sections 4(b) and (c)
hereof or their forfeiture or reversion to the Company as set forth in Section
2(b) hereof. The Committee may, in its discretion, provide that the Grantee’s
ownership of Restricted Shares prior to the lapse of any transfer restrictions
or any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in accordance with and subject to
the applicable provisions of the Plan.

 

(b)               If certificates shall have been issued as permitted in Section
4(a) above, certificates representing Restricted Shares in respect of which the
Restricted Period has lapsed pursuant to this Agreement shall be delivered to
the Grantee upon request following the date on which the restrictions on such
Restricted Shares lapse.

 

(c)                If certificates shall have been issued as permitted in
Section 4(a) above, certificates representing Restricted Shares in respect of
which the Restricted Period lapsed upon the Grantee’s death shall be delivered
to the executors or administrators of the Grantee’s estate as soon as
practicable following the receipt of proof of the Grantee’s death satisfactory
to the Company.

 

(d)               Any certificate representing Restricted Shares shall bear (and
confirmation and account statements sent to the Grantee with respect to
book-entry Shares may bear) a legend in substantially the following form or
substance:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE CHEFS’ WAREHOUSE, INC. 2011 OMNIBUS EQUITY INCENTIVE PLAN (THE
“PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”) BETWEEN THE
OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND THE CHEFS’ WAREHOUSE, INC.
(THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS SHALL
BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT AND
ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY, COPIES OF WHICH ARE
ON FILE AT THE COMPANY.

 



 

 



 

5.                  Effect of Lapse of Restrictions. To the extent that the
Restricted Period applicable to any Restricted Shares shall have lapsed, the
Grantee may receive, hold, sell or otherwise dispose of such Shares free and
clear of the restrictions imposed under the Plan and this Agreement upon
compliance with applicable legal requirements.

 

6.                  No Right to Continued Employment. This Agreement shall not
be construed as giving the Grantee the right to be retained in the employ of the
Company, and subject to any other written contractual arrangement between the
Company and the Grantee, the Company may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.

 

7.                  Adjustments. The Committee may make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Award in recognition of unusual or nonrecurring events (and
shall make adjustments for the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles in accordance with the
Plan whenever the Committee determines that such events affect the Shares. Any
such adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.

 

8.                  Amendment to Award. Subject to the restrictions contained in
the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate the Award,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of the Grantee or any holder or
beneficiary of the Award shall not to that extent be effective without the
consent of the Grantee, holder or beneficiary affected.

 

9.                  Withholding of Taxes. If the Grantee makes an election under
Section 83(b) of the Code with respect to the Award, the Award made pursuant to
this Agreement shall be conditioned upon the prompt payment to the Company of
any applicable withholding obligations or withholding taxes by the Grantee
(“Withholding Taxes”). Failure by the Grantee to pay such Withholding Taxes will
render this Agreement and the Award granted hereunder null and void ab initio
and the Restricted Shares granted hereunder will be immediately cancelled. If
the Grantee does not make an election under Section 83(b) of the Code with
respect to the Award, upon the lapse of the Restricted Period with respect to
any portion of Restricted Shares (or property distributed with respect thereto),
the Company may satisfy the required Withholding Taxes as set forth by Internal
Revenue Service guidelines for the employer’s minimum statutory withholding with
respect to the Grantee and issue vested shares to the Grantee without
restriction. The Company may satisfy the required Withholding Taxes by
withholding from the Shares included in the Award that number of whole shares
necessary to satisfy such taxes as of the date the restrictions lapse with
respect to such Shares based on the Fair Market Value of the Shares, or by
requiring the Grantee to remit to the Company the proper Withholding Taxes in
cash.

 



 

 



 

10.              Plan Governs. The Grantee hereby acknowledges receipt of a copy
of (or electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.

 

11.              Severability. If any provision of this Agreement is, or
becomes, or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or the Award, or would disqualify the Plan or
Award under any laws deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award, and the remainder of the Plan
and Award shall remain in full force and effect.

 

12.              Notices. All notices required to be given under this Award
shall be deemed to be received if delivered or mailed as provided for herein, to
the parties at the following addresses, or to such other address as either party
may provide in writing from time to time.

 



  To the Company: The Chefs’ Warehouse, Inc.   100 East Ridge Road   Ridgefield,
CT 06877   Attn:  Corporate Secretary       To the Grantee: The address then
maintained with respect to the Grantee in the Company’s records.



 

13.              Governing Law. The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.

 

14.              Successors in Interest. This Agreement shall inure to the
benefit of and be binding upon any successor to the Company. This Agreement
shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee’s heirs, executors,
administrators and successors.

 

15.              Resolution of Disputes. Any dispute or disagreement which may
arise under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

 



  THE CHEFS’ WAREHOUSE, INC.                     By:               GRANTEE:    
   

 



 



 

 

 

